JOHNSON, Chief Judge
(dissents):
I cannot agree with the majority opinion of this Court in its affirmance of the lower court’s decree and judgment.
It appears to me that the 1954 Agreement fixing the water rates is not enforceable at this date because of the lack of mutuality of obligation. Equity should not enforce such an agreement because of the illegal restriction upon the City’s duty and discretion to revise water rates, especially when there had been so many changes as to make the terms of the agreement so unreasonable as to almost make the contract fall within an ultra vires act.
*754Such agreement deprives the City in making needed improvements or in updating the system because of the limitation of rates to which the City is forced to fall within, therefore is an unlawful attempt to limit the legislative and governmental authority of said City.
Because of these reasons, I think the Agreement should not be enforceable.